Exhibit 10.74

CHUGACH ELECTRIC ASSOCIATION, INC.

FIRM TRANSPORTATION

SERVICE AGREEMENT

This Service Agreement is made between Chugach Electric Association (the
“Customer) and ENSTAR Natural Gas Company, a division of SEMCO Energy, Inc.,
(the “Company) on May 21st , 2012 for natural gas transportation service to be
supplied under the Company’s Rate Schedule Very Large Firm Transportation
Service (VLFT), which is incorporated by reference.

 

  1. The general terms and conditions for this service are set out in the
Company’s tariff, including Sections 1605 and 1640. The rates for this
transportation service are set out in the Company’s tariff Section 2150. The
monthly rate and customer charge and demand charge applies to each individual
Delivery Point receiving service under Schedule VLFT, in accordance with tariff
Section 704. Volumes from individual Delivery Points will not be combined or
aggregated unless it is for the convenience of the Company.

 

  2.

VLFT Service to the Customer will commence on August 1st, 2012, and this Service
Agreement shall remain in effect through August 1st 2013, and Year to year
thereafter until canceled upon twelve Months written notice by either party.
Final notice of the commencement date for Service will be documented by e-mail
or fax. The gas to be transported is for the ultimate delivery only to the end
user(s) listed as Delivery Points in Attachment B.

 

  3. The Customer agrees to a Contracted Peak Demand of 36,300 Mcf per day, and
agrees to pay the Company a Demand Charge, as calculated under Schedule VLFT, in
accordance with the Company’s tariff Sections 2150b and 2150c. If this Service
Agreement is extended by the parties, the Customer will pay a Demand Charge for
the period that is extended. If, as a result of the Service commencement date or
Service termination date, Service is provided for a partial month, the Demand
Charge and Customer Charge will be pro rated based upon the ration of the number
of days Service was provided during the Month over the number of Days in the
Month.

 

  4. If the Company is unable to deliver the Contracted Peak Demand on any Day
due to capacity limitations of its pipeline system, the Demand Charge for that
Month will be reduced to reflect the amount that was actually delivered for that
Day taking into account the number of Days during the Month that capacity was
not limited.

 

  5. Receipt Points for gas transported are listed in Attachment A along with
the gas suppliers and a contact for each receipt point. The Delivery Point(s)
are listed in Attachment B along with a contact for each Delivery Point. -The
Customer agrees to use reasonable effort to notify the Company’s gas control
dispatcher of actual production plans and any material change by phone
(907) 334-7788, by facsimile at (907) 334-7779, or by e-mail at
enstar.gascontrol@enstarnaturalgas.com.



--------------------------------------------------------------------------------

CHUGACH ELECTRIC ASSOCIATION, INC.

SOUTHCENTRAL POWER PLANT

FIRM TRANSPORTATION SERVICE AGREEMENT

MAY 2012

Page 2 of 3

 

  6. The Customer agrees to the terms and conditions of payment provided in the
Company’s tariff.

 

  7. Notices to the Customer and Company, and billings for service to the
Customer shall be mailed or delivered to the addresses listed below. Telephone
and facsimile numbers are provided for other communications.

 

Notices to Customer:   Notices to Company: For Scheduling and Day to Day   Plant
Operations:   Chugach Electric Association, Inc.   ENSTAR Natural Gas Company
ATTN:   Director System Control   ATTN:   Gas Control   Manager, Fuel Supply    
Address:     Address:   Physical:   5601 Electron Drive   Physical:   401 E.
International Airport Road   Anchorage, AK 99518     Anchorage, AK 99518
Mailing:   P.O. Box 196300   Mailing:   P.O. Box 190288   Anchorage, AK 99519  
  Anchorage, AK 99519 Telephone:   (907) 762-4779   Telephone:   (907) 334-7788
Facsimile:   (907) 762-4792   Facsimile:   (907) 334-7779 E-Mail:  
burke_wick@chugachelectric.com   E-Mail:  
enstar.gascontrol@enstarnaturalgas.com   andrew_white@chugachelectric.com    
For Payments:     ATTN:   Director System Control   ATTN:   General Accounting
Supervisor Address:     Address:   Physical:   5601 Electron Drive   Physical:  
3000 Spenard Road   Anchorage, AK 99518     Anchorage, AK 99503 Mailing:   P.O.
Box 196300   Mailing:   P.O. Box 190288   Anchorage, AK 99519     Anchorage, AK
99519 Telephone:   (907) 762-4779   Telephone:   (907) 334-7628 Facsimile:  
(907) 762-4792   Facsimile:   (907) 272-3403 E-Mail:  
burke_wick@chugachelectric.com   E-Mail:   natalia.nelson@enstarnaturalgas.com
For All Other Notices:     ATTN:   Director System Control   ATTN:   Manager,
Business Development       Manager, Gas Supply Address:     Address:   Physical:
  5601 Electron Drive   Physical:   3000 Spenard Road   Anchorage, AK 99518    
Anchorage, AK 99503 Mailing:   P.O. Box 196300   Mailing:   P.O. Box 190288  
Anchorage, AK 99519     Anchorage, AK 99519 Telephone:   (907) 762-4779  
Telephone:   (907) 264-3794 Facsimile:   (907) 762-4792   Facsimile:   (907)
334-7737 E-Mail:   burke_wick@chugachelectric.com   E-Mail:  
inna.johansen@enstarnaturalgas.com       mark.slaughter@enstarnaturalgas.com



--------------------------------------------------------------------------------

CHUGACH ELECTRIC ASSOCIATION, INC.

SOUTHCENTRAL POWER PLANT

FIRM TRANSPORTATION SERVICE AGREEMENT

MAY 2012

Page 3 of 3

 

Chugach Electric Association, Inc.   ENSTAR Natural Gas Company   By:  

/s/ Bradley Evans

  By:  

/s/ M. Colleen Starring

  Title:  

CEO

  Title:  

President

  Date:  

July 31, 2012

  Date:  

May 18, 2012